Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00827-CV

                                   Les GRIFFIN and Molly Griffin,
                                            Appellants

                                                   v.

                                PST INVESTMENT GROUP, LLC,
                                          Appellee

                          From the County Court at Law, Kerr County, Texas
                                      Trial Court No. 19541C
                              Honorable Susan Harris, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 31, 2021

DISMISSED FOR WANT OF PROSECUTION

           We issued a show cause order on February 4, 2021 notifying appellants that their brief was

late and instructing them to file the appellants’ brief or a motion for extension of time within ten

days, or this appeal would be dismissed for want of prosecution. Appellants failed to respond to

our order. Therefore, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);

42.3(a), (c). Costs of appeal are taxed against appellants.

                                                    PER CURIAM